Citation Nr: 1523966	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-30 321	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

2.  Entitlement to a compensable disability rating for allergic rhinitis and sinusitis.

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Air Force from December 1978 to April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue(s) of entitlement to service connection for left shoulder and left knee disabilities, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's low back disability did not produce any type of ankylosis of the thoracolumbar spine or result in a prescription for bed rest having a total duration of at least 6 weeks during a 12 month period.

2.  For the entire appeal period, the Veteran's allergic rhinitis did not result in polyps or a 50 percent or greater obstruction of either side or complete obstruction of one side of the nasal passage.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1555, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2014).  

2.  The criteria for a compensable evaluation for allergic rhinitis have not been met 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.97 DC 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in October 2009 and June 2011.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in November 2009 and July 2011.  Those opinions describe the Veteran's back and respiratory disabilities, take into consideration the relevant history, and provide adequate rationale for any conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Low Back Disability

The Veteran's back disability has been rated as 40 percent disabling.  The Veteran has intervertebral disc syndrome, so higher ratings under both the General Rating Formula for Diseases and Injuries of the Spine (General Formula) and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes have been considered.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Formula, a 50 percent disability rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted with unfavorable ankylosis of the entire spine.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

The Veteran filed his claim for an increased disability rating in September 2009.  On October 27, 2008, the Veteran underwent a right L4-L5 decompressive semi-hemilaminectomy.  Accordingly, the RO granted a temporary evaluation of 100 percent effective October 27, 2008, based on surgical or other treatment necessitating convalescence.  The 40 percent rating for the Veteran's low back was assigned starting December 1, 2008, when the Veteran's temporary 100 percent rating ended.  

The Veteran presented to a private treatment provider in April 2009.  The resulting progress note documents the Veteran "doing much better" after his October 2008 surgery, but he still had "some residual low back pain."  The note shows the Veteran receiving a renewed prescription for pain medication for his back.  

In an October 2009 statement, the Veteran described his back disability as severe.  He took pain pills multiple times every day, though he indicated that his October 2008 surgery did help.  Last, the Veteran explained that his back disability had an adverse effect on his employment.  Specifically, his back had affected his "ratings at work as well as [his] relationships with coworkers and supervisors."  

VA afforded the Veteran an examination for his low back disability in November 2009.  The Veteran presented with complaints of constant pain in his back with a reported pain severity of 3/10.  The Veteran reported that he had been taking Lortab every 4 hours on a consistent basis.  There were no reports of radiating pain to the lower extremities.  There were also no reports of weight loss, fever, malaises, dizziness, visual disturbance, numbness, weakness, bladder or bowel complaints, or erectile dysfunction, as a result of the back disorder.  

Symptoms present, according to the Veteran, were stiffness in the back, the occasional necessity for cane use, being able to walk for approximately one quarter of a mile or stand for 10 minutes before back pain became severe.  The back disability would manifest as occasional shooting pain in his back that would last less than 30 minutes.  Regarding flare-ups, the Veteran indicated that they occurred once per month, lasting anywhere from 30 seconds to 3 days.  Flare-ups would be caused by bending, standing, prolonged walking, or lifting.  The Veteran reported moderate limitation of activities during flare-ups, and he denied any periods of incapacitation as a result of his back condition.  

A physical examination revealed normal gait and posture, with no use of assistance or assistive device for walking.  The spinal curvature was normal without lordosis or kyphosis.  There was not tenderness in the gluteus maximus or spasm.  Forward flexion ended at 40 degrees with pain at the end.  Extension ended at 20 degrees with pain at the end.  Left and right lateral flexion and rotation ended at 25 degrees with pain.  

X-ray imaging of the lumbar spine revealed degenerative joint disease of the lumbar spine with a history of herniated nucleus pulposus L5-S1 status post-surgery.  X-rays showed Baastrup's disease.  

Concluding, the examiner opined that the Veteran's lumbar spine condition affected his ability to function in an occupational environment by limiting him from doing strenuous physical activity such as walking, standing, lifting, bending, and climbing stairs.  

In July 2014, Dr. J.M.A., the Veteran's private physician, submitted a statement in support of the Veteran's claim.  Dr. J.M.A. stated that the Veteran's mobility and work capabilities were significantly limited by lumbar disc disease, associated arthritis, and residuals from three previous back surgeries.  The doctor continued by explain the Veteran was unable to tolerate long periods of either sitting or standing, requiring brief 5 to 10 minute postural changes hourly.  The doctor advised that lifting should be limited to less than 20 pounds.  Concluding, the doctor noted that prolonged stooping, bending, and similar body movements were poorly tolerated.  

The Board is not aware of any other medical records relevant to the Veteran's low back disability during the claim and appeal period.  

At the outset, the Board finds that a higher disability rating for the Veteran's low back disability is not warranted under the General Formula for Rating Diseases and Injuries of the Spine.  A higher rating of 50 or 100 percent requires some form of ankylosis of the spine.  The November 2009 examination findings did not demonstrate any ankylosis of the spine.  Since ankylosis is not present, the Veteran may not be rated higher than 40 percent for orthopedic manifestations of his low back disability under the General Formula for Rating Diseases and Injuries of the Spine.  

Further, a rating of 60 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  In his November 2009 examination, the Veteran denied any periods of incapacitation secondary to his back condition.  The Board notes that the Veteran did report having to treat his flare-ups with bed rest.  However, the Veteran's statements regarding bed rest do not specify a time during which the Veteran had to go on bed rest.  There is also no evidence of record that a physician prescribed bed rest for any incapacitating episodes.  The Board is aware that the Veteran's surgery for his low back occurred within one year of the November 2009 VA examination.  However, the Veteran was assigned a temporary evaluation of 100 percent from October 27, 2008 to December 1, 2008, based on surgical or other treatment necessitating convalescence.  Thus, the Board finds that the Veteran was adequately compensated for that period of the appeal.  Accordingly, a higher rating of 60 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  

Further, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, additional compensation for functional loss under these provisions is not warranted.

Accordingly, the Board finds that the Formula for Rating IVDS Based on Incapacitating Episodes as well as the General Formula for Rating Diseases and Injuries of the Spine do not provide for a higher rating for any time on appeal. 38 C.F.R. § 4.71a, DC 5243 (2014).   The preponderance of the evidence is against the assignment of a rating greater than 40 percent for a low back disability. Therefore, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Rhinitis 

The Veteran submitted a claim for an increased rating for allergic rhinitis and sinusitis conditions in March 2011.  For the entire appeal period, this condition has been assigned a noncompensable rating. 

Sinusitis is rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, DCs 6510-6514.  Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis that is detected by x-ray only. 38 C.F.R. § 4.97, DC 6510.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician. Id.

Allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6522.  Allergic Rhinitis with polyps is assigned a 30 percent evaluation.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is assigned a 10 percent evaluation. Id.

The Board finds that no other DCs are implicated by the Veteran's increased rating claim for allergic rhinitis and sinusitis.  

VA afforded the Veteran an examination in July 2011 to evaluate him for his complaints of sinusitis and allergic rhinitis.  The Veteran indicated that his allergic rhinitis was managed by taking oral medication.  An examination revealed a midline septum with no turbinate hypertrophy or polyp formation.  The mucosal color was not characteristic of allergic rhinitis.  Examination of the mouth and oropharynx was unremarkable.  The examiner concluded that the Veteran had seasonal allergic rhinitis, which was mild and controlled by oral medication.  Noting that he had also examined the Veteran in November 2009, the examiner concluded that the symptoms did not seem to be any different from symptoms present in the earlier examination.  There was no finding of sinusitis.  

The Board finds that the General Rating Formula for Sinusitis is not implicated in the instant decision.  The July 2011 examiner did not find sinusitis in his examination.  Additionally, in his November 2009 examination, the examiner found no evidence of sinusitis in the Veteran's history or upon physical examination.  Additionally, the Veteran has not reported symptomatology that would indicate that a rating by analogy under Diagnostic Code 6510 is appropriate. 38 C.F.R. § 4.20 (2014). Specifically, there is no indication of incapacitating episodes requiring antibiotic use or multiple symptomatic non-incapacitating episodes or similar symptoms. Thus, an analysis under the General Rating Formula for Sinusitis is not necessary.  

With regard to allergic rhinitis, the July 2011 examiner found that the Veteran had mild seasonable allergic rhinitis and that it was controlled with medication.  There was no polyp formation upon examination, and there was no finding of nasal obstruction during the examination.  The Veteran did report nasal obstruction and rhinorrhea during previous occurrences seasonal rhinitis.  However, he indicated that they were properly treated with medication.  In summary, the examination and the Veteran's own reports all indicate the Veteran does not have greater than 50 percent obstruction of the nasal passage on both sides and no complete obstruction on one side due to his service-connected rhinitis.  Hence, a 10 percent disability rating is not warranted.  Also, without evidence of polyps, a 30 percent is not warranted.  See 38 C.F.R. § 4.97, DC 6522.  

Therefore, the claim for a compensable rating for allergic rhinitis and sinusitis must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to a disability rating in excess of 40 percent for a low back disability is denied.

Entitlement to a compensable disability rating for allergic rhinitis and sinusitis is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for left shoulder and knee disabilities, as well as entitlement to a TDIU.  

With regard to the Veteran's claim for service connection for a left shoulder disability, VA afforded the Veteran an examination in July 2011.  The Veteran asserted that, while he was unable to remember a specific injury of his left shoulder during service, he did subject his shoulder to "a lot of wear and tear" with heavy lifting.  Since his initial incident, popping and cracking had increased and range of motion had decreased in his left shoulder.  The examiner diagnosed the Veteran with degenerative joint disease of the left shoulder, but did not provide an opinion as to the etiology of the condition because the claims folder was not available for review.  

In April 2012, a VA examiner provided an opinion on this matter.  She concluded that the Veteran's left shoulder condition was "less likely than not related to treatment for the low back injury which occurred on active duty."  As rationale, the examiner cited solely to the lack of treatment records in the Veteran's file that addressed his left shoulder.  The Board finds this opinion to be inadequate.  First, the opinion addresses the wrong theory of entitlement, as the Veteran claimed his left shoulder injury was a result of wear and tear on his left shoulder during service, not as a result of his service-connected back injury.  Second, this opinion is inadequate because the examiner did not account for the competent and credible lay assertions from the Veteran regarding the onset of pain in his left shoulder during service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Hence, a remand is necessary obtain an opinion that addresses the Veteran's credible lay statements and provides an adequate rationale for any conclusions reached.  

A remand is also necessary for the Veteran's claim of service connection for a left knee disability.  The Veteran claims his left knee condition is related to symptoms that had onset during his active service.  Specifically, the Veteran informed the examiner in the July 2011 examination that he had injured his left knee on a staircase, after which he was informed he had a possible fracture of the patella.  The Veteran was unable to remember whether x-rays were obtained, and he denied any worsening of the pain.  The examiner provided an impression of chronic strain of the left knee, but declined to offer an opinion due to the absence of the claims folder.  

The April 2012 examiner provided an opinion on the matter, however.  She opined, as with the Veteran's left shoulder, that a left knee disability was "less likely than not related to treatment for the low back injury which occurred on active duty."  As rationale, the examiner cited solely to the lack of treatment records in the Veteran's file that addressed his left knee.  Since there is a record in the Veteran's service treatment records addressing his left knee, specifically, from May 1988, another opinion was obtained in May 2012.  This examiner opined that the Veteran's claimed left knee condition was less likely than not "related to treatment for the low back injury which occurred on active duty."  As rationale, the examiner cited the May 1988 record which showed a left knee pain after jogging, resulting in a 2 week physical profile.  The examiner then pointed to the absence of other records in the service treatment records that addressed a left knee condition.  

For the same reasons as outlined above with regard to the Veteran's left shoulder appeal, the Board finds this opinion inadequate.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  See Dalton, supra.  The Board notes that the examiner referenced a 1988 incident involving the Veteran's left knee.   However, the Veteran has pointed to a knee injury in 1986, after which he was informed that his patella may have been broken.  The Veteran has reported an in-service injury, and such an assertion should be addressed in an opinion.  Further, the examiner provided an opinion on whether the Veteran's left knee disability is related to his back disability, while the Veteran's claim focuses on a direct theory of entitlement, not secondary.  In conclusion, a remand is necessary to provide an opinion that addresses the Veteran's lay statements and provides an adequate rationale for any conclusions reached.  

The Board notes that since the questions have been raised as to whether the Veteran's left shoulder and knee disabilities are related to a low back injury, an opinion on remand should address this theory of entitlement as well.  

With regard to the Veteran's claim for TDIU, a remand is necessary to obtain an opinion.  In a November 2009 VA examination, the examiner opined that the Veteran's service-connected lumbar spine disability affected the Veteran's ability to function in an occupational environment, which would limit him from doing any strenuous physical activity like walking, standing, lifting, bending, and climbing stairs.  The examiner also noted that the Veteran's medication for his back pain affected his ability to function in normal employment because of the resulting lethargy.  

Subsequently, the RO received an October 2010 letter that reported the Veteran's last day of work as April 7, 2010 due to approved disability retirement.  Finally, a letter from Dr. J.M.A. from July 2014 indicates that the Veteran would have difficulty in even a sedentary employment.  The Board therefore finds a remand is necessary to obtain an opinion from a vocational rehabilitation specialist with respect to the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his service connection claims for left shoulder and left knee disabilities.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability had onset during the Veteran's active service or was caused by his active service; specifically, in the opinion provided, the examiner is asked to address the Veteran's lay statements that report a left shoulder injury as a result of wear and tear during service.  

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disorder was caused by or aggravated (permanently worsened) by his service-connected low back disability;

(c)  the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability had onset during the Veteran's active service or was caused by his active service; specifically, in the opinion provided, the examiner is asked to address the Veteran's lay statements that report a left knee injury as a result of falling on a stair case.  The examiner is also asked to address the May 1988 left knee injury in the opinion provided.  

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability was caused by or aggravated (permanently worsened) by his service-connected low back disability;

The examiner is asked to review the opinions provided in the July 2011, April 2012, and May 2012 reports and the Board's discussion in this Remand as to the inadequacy in those opinions.  

2.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Ensure compliance with the above remand instructions. Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


